ICJ_118_ApplicationGenocideConvention_HRV_SRB_2000-03-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS
ET ORDONNANCES

2000

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 10 MARS 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 10 MARCH 2000
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 10 mars 2000,
C.LJ. Recueil 2000, p. 3

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 10 March 2000,
LC J. Reports 2000, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 773
ISBN 92-1-070847-4

 

 

 
10 MARS 2000

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

10 MARCH 2000

ORDER
COUR INTERNATIONALE DE JUSTICE

2000 ANNÉE 2000
10 mars
Rôle général
n° 118 10 mars 2000

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

{CROATIE c. YOUGOSLAVIE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu l'ordonnance du 14 septembre 1999, par laquelle la Cour a fixé, res-
pectivement, au 14 mars 2000 et au 14 septembre 2000 les dates d’expira-
tion des délais pour le dépôt du mémoire de la République de Croatie et
du contre-mémoire de la République fédérale de Yougoslavie;

Considérant que, par lettre reçue au Greffe le 25 février 2000 sous le
couvert d’une note verbale en date du 24 février 2000 de l'ambassade de
Croatie aux Pays-Bas, le ministre croate de la justice, de l'administration
et de l'autonomie locale a prié la Cour de proroger de six mois le délai
pour le dépôt du mémoire et a indiqué les raisons à l’appui de cette
demande; et considérant que, dès réception de cette lettre, le greffier, se
référant au paragraphe 3 de l’article 44 du Règlement, en a fait tenir
copie à l’agent de la Yougoslavie:

Considérant que, par lettre datée du 6 mars 2000 et parvenue au Greffe
le même jour par télécopie, l’agent de la Yougoslavie a indiqué que son
gouvernement ne s’opposait pas à la prorogation de délai sollicitée par la
Croatie, pourvu que le délai fixé pour le dépôt du contre-mémoire soit
prorogé de la même manière,

4
4 APPLICATION DE CONVENTION GENOCIDE (ORD. 10 III 00)

Reporte au 14 septembre 2000 la date d’expiration du délai pour le
dépét du mémoire de la République de Croatie;

Reporte au 14 septembre 2001 Ja date d’expiration du délai pour le
dépôt du contre-mémoire de la République fédérale de Yougoslavie:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix mars deux mille, en trois exemplaires, dont l’un
restera déposé aux archives de la Cour et les autres seront transmis res-
pectivement au Gouvernement de la République de Croatie et au Gou-
vernement de la. République fédérale de Yougoslavie.

Le président,
{Signé} Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
